Citation Nr: 0935851	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected right knee patellar pain prior to September 
6, 2007.

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to July 1992.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In January 2004, the Veteran testified at a personal hearing 
before a DRO at the Des Moines RO.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

The Veteran's claims for entitlement to an evaluation higher 
than 10 percent for service-connected right knee patellar 
pain prior to September 6, 2007 and service connection for a 
right hip disorder were previously denied by the Board in May 
2008 and the Veteran appealed the decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In February 2009, 
the Veteran through his representative and the Secretary of 
Veterans Affairs (the parties) submitted a Joint Motion for 
Partial Remand (Joint Motion) requesting that the Board's 
decision denying the aforementioned claims be vacated and 
remanded for readjudication.  The portion of the Board 
decision that granted entitlement to an evaluation of 20 
percent for service-connected right patellar pain from 
September 6, 2007 was not to be vacated.  In a February 2009 
Order, the Court granted the motion and remanded the case to 
the Board for further appellate review.  The case now returns 
to the Board following the Court Order.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

In the February 2009 Joint Motion, the parties agreed that 
the portion of the decision denying the issues on appeal 
should be vacated because the Board failed in its duty to 
assist the Veteran.  Specifically, the parties concluded that 
VA erred by failing to obtain the Veteran's post office 
employment records finding that the records were potentially 
relevant because the Veteran stated that he had experienced 
some level of interference with his work due to his claimed 
disabilities.  The parties also found that the Board erred in 
its duty to assist by improperly relying on an inadequate 
medical opinion with respect to the Veteran's right hip 
claim.  The parties explained that the March 2005 VA examiner 
only considered secondary connection and the examination 
report, without an etiological opinion regarding whether the 
Veteran's hip claim was directly related to service, was 
inadequate.  For these reasons, the Board finds that a remand 
to obtain the Veteran's postal service employment records and 
a supplemental opinion from the March 2005 VA examiner 
addressing etiology on a direct service connection basis is 
required.       

In remanding this case, the Board recognizes that the 
Veteran's attorney submitted a private medical opinion from a 
neurologist along with a curriculum vitae detailing his 
credentials in August 2009 in support of the Veteran's 
appeal.  The Veteran through his attorney waived his right to 
initial RO consideration of the evidence.  However, upon 
review, the Board finds that the opinion is not adequate, 
particularly with respect to the right hip claim.  In this 
regard, the Board observes that the neurologist provided a 
thorough summary of the evidence and wrote that it was his 
opinion that "it is more likely than not" that the Veteran 
does have "difficulties that stem from his original injuries 
to his knees, complicated by significant difficulties with 
flat feet, difficulties that emanate from the knees to 
produce increasing difficulties with his feet then ankles and 
then finally with his hips."  However, the neurologist did 
not specifically link a current diagnosis of a right hip 
disorder to the Veteran's aforementioned service-connected 
disabilities.  This is particularly problematic as there are 
conflicting medical opinions of record regarding the 
appropriate diagnosis for the Veteran's right hip disorder.  
As such, the neurologist's opinion is too ambiguous to 
constitute a probative nexus opinion.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization and release from the 
Veteran, obtain his postal service 
employment records.  All records and/or 
responses received should be associated 
with the claims file.  All procedures set 
forth in 38 C.F.R. § 3.159(c)(2) 
pertaining to requests for records from 
Federal facilities must be followed.  
Likewise, all notice procedures as set 
forth in 38 C.F.R. § 3.159(e)(1), for 
identified records that are not obtained 
must be followed.

2.  After the actions outlined in (1) have 
been accomplished, return the claims 
folder to the March 2005 VA joints 
examiner (or another appropriate physician 
specialist if Dr. E.P. is not available) 
to obtain a supplemental opinion. 

Based on his or her review of the claims 
folder to include the February 2009 Joint 
Motion for Partial Remand and any 
pertinent evidence associated with the 
claims folder since the March 2005 
examination, the examiner is asked to 
provide an opinion on whether any current 
right hip disability demonstrated by the 
Veteran since October 2001 is more likely 
than not (probability more than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (probability less than 50 
percent) directly related to his period of 
active military service to include any 
symptomatology shown therein.  

The examiner should also provide a 
supplemental opinion, based on review of 
any additional evidence submitted since 
the March 2005 examination, on whether it 
is more likely than not, at least as 
likely as not, or less likely than not 
that the Veteran's right hip disorder was 
caused or aggravated by his service-
connected bilateral knee, ankle, or foot 
disabilities.  

The examiner is asked to provide a 
thorough rationale for all opinions 
expressed.  Please send the claims folder 
to the examiner for review.      

3.  After any additional notification and 
development that the RO deems necessary 
has been accomplished, the Veteran's 
claims should be readjudicated to include 
consideration of whether extraschedular 
referral of the Veteran's right knee claim 
for the period prior to September 6, 2007 
in accordance with 3.321(b) is warranted.  
If any benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his attorney.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



